DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: application filed on 12/21/2020 which has provisional filed on 12/20/2019.
Claims 1-17 are pending in this case. Claims 1, 8 and 16 are independent claims.
Claim Objections
Claim 8 is objected to because of the following informalities:  missing a semicolon at the end of first limitation of claim 8 (line 3 of claim 8).  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a code that is associated with a physical object, the code being configured to be read by a first smartphone; a media generation application configured to allow the first smartphone to generate a media file after reading the code, the media file being associated with the code in claim 8. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, paragraphs [0009], [0021] of the specification indicating such code and media generation application are just software/program executed by a computer.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-13, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivester, US 2019/0130352.
	Regarding independent claim 1, Ivester teaches a method comprising:
	reading, by a first smartphone, a code that is associated with a physical object, the
code being configured to launch a media generation application on the first smartphone (Ivester, fig.1; [0019], [0026], [0045], [0078]-[0079]; purchaser/sender, using mobile/smart phone, scans a QR code associated with a gift card to record and upload a video to server);
	generating, by the first smartphone, a media file using the media generation
application (Ivester, [0019], [0078]-[0079]; recording video message);
	transmitting, by the first smartphone, the media file to a server via a network on a
first communication channel for storing the media file in a database associated with the server,
the storing including storing the code associated with the physical object and associating the
code with the media file (Ivester, [0019], [0047], [0078]-[0079]; sender uploads the video message to server for storing; storing the QR code associated with the gift card, wherein the code having information for retrieving the video); and
	enabling access from the database via the server to the media file by a second
smartphone, the access being enabled on a second communication channel upon the second
smartphone reading the code that is associated with the physical object (Ivester, [0019], [0078]-[0079]; receiver scans the QR code associated with the gift card to play the video message).
	Regarding claim 2, which is dependent on claim 1, Ivester teaches wherein the enabling further comprises using the media generation application on the second smartphone (Ivester, [0019], [0078]-[0079]; receiver plays the video).
	Regarding claim 3, which is dependent on claim 1, Ivester teaches wherein the code is defined in a quick response (QR) code that is readable by the first and second smartphones (Ivester, [0019], [0078]-[0079]; the QR code is read by sender and receiver smartphone). 
	Regarding claim 4, which is dependent on claim 3, Ivester teaches wherein the QR code is printed and affixed to the physical object (Ivester, [0016]; QR code is printed on the gift card).
	Regarding claim 5, which is dependent on claim 1, Ivester teaches wherein the code is embedded in a tag that is attached to the physical object (Ivester, [0016]; QR code is printed on a tag affixed to the gift card).
	Regarding claim 7, which is dependent on claim 1, Ivester teaches wherein the media file is a video file captured by the first smartphone, and wherein the video file is playable by the second smartphone (Ivester, [0019], [0078]-[0079]; sender records/captures video message).
	Regarding independent claim 8, Ivester teaches a system comprising:
	a code that is associated with a physical object, the code being configured to be
read by a first smartphone (Ivester, fig.1; [0019], [0026], [0045], [0078]-[0079]; purchaser/sender, using mobile/smart phone, scans a QR code associated with a gift card to record and upload a video to server);
	a media generation application configured to allow the first smartphone to
generate a media file after reading the code, the media file being associated with the code (Ivester, [0019], [0078]-[0079]; recording video message);
	a server that is configured to communicate with the first smartphone via a
network for receiving the media file from the first smartphone (Ivester, [0019], [0047], [0078]-[0079]; sender uploads the video message to server); and
	a database associated with the server and configured to store the media file based
on the code (Ivester, fig.1; [0005]; storing video message in a database);
	the media file being accessible from the database and downloadable from the
server via the network by a second smartphone that reads the code and transmits a request to the
server for the media file, the request being associated with the second smartphone reading the
code that is associated with the physical object, the media file being playable by the second
smartphone after the media file is downloaded (Ivester, [0019]-[0020], [0078]-[0079], [0084]; receiver scans the QR code associated with the gift card to retrieve and play the video message from the database).
	Regarding claim 9, which is dependent on claim 8, Ivester teaches wherein the second smartphone plays the media file using the media generation application (Ivester, [0019], [0078]-[0079]; receiver plays the video).
	Regarding claim 10, which is dependent on claim 9, Ivester teaches wherein the media generation application is launched on the second smartphone upon the second smartphone reading the code that is associated with the physical object (Ivester, [0019]-[0020], [0078]-[0079], [0084]; receiver scans the QR code associated with the gift card to retrieve and play the video message). 
	Regarding claim 11, which is dependent on claim 8, Ivester teaches wherein the code is defined in a quick response (QR) code that is readable by the first and second smartphones object (Ivester, [0019], [0078]-[0079]; the QR code is read by sender and receiver smartphone).
	Regarding claim 12, which is dependent on claim 11, Ivester teaches wherein the QR code is printed and affixed to the physical object (Ivester, [0016]; QR code is printed on a tag affixed to the gift card).
	Regarding claim 13, which is dependent on claim 8, Ivester teaches wherein the code is embedded in a tag that is attached to the physical object (Ivester, [0016]; QR code is printed on a tag affixed to the gift card).
	Regarding claim 15, which is dependent on claim 8, Ivester teaches wherein the media file is a video file captured by the first smartphone (Ivester, [0019], [0078]-[0079]; sender records/captures video message).
Claims 16-17 are for a computer program product comprising a non-transitory machine-readable medium storing instruction that, when executed by two or more programable processor, cause the two or more programable processors to perform the method of claims 1 and 7 respectively and are rejected under same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ivester, US 2019/0130352 as applied to claims 5 and 13, and further in view of Mayer et al., US 20130036635.
	Regarding claims 6 and 14, which is dependent on claims 5 and 13 respectively, Ivester does not teaches wherein the tag is one of a near field communication (NFC) tag and a radio frequency identifier (RFID) tag that is readable by the first and second smartphones.
	Mayer teaches wherein the tag is one of a near field communication (NFC) tag and a radio frequency identifier (RFID) tag that is readable by the first and second smartphones (Mayer, [0015], [0016]; trigger link includes QR code or a near field communication (NFC) tag that is readable by sender and recipient).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Mayer’s teaching and Ivester’s teaching to include the tag is a radio frequency identifier (RFID) tag that is readable by the first and second smartphones, since the combination would have provided the code for users in different formats, such as QR code or NFC in printed tag or electronic tag.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hanafusa et al., US 20220058040 teaches a video is played when a second user’s smartphone read QR code.
Broselow, US 20190303634 teaches QR code allowing users access to a web address to upload, play and overwrite a video.
Beadles, US 20140319209 [0108], fig.31 teaches QR code allowing users to upload and download video.
Kothapalli et al. US 20140115723, [0023] teaches smartphone scans QR code on a bearing card, transmitting the code to server for receiving media file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THU V HUYNH/            Primary Examiner, Art Unit 2177